         Case 1:20-cr-00084-LO Document 24 Filed 08/19/20 Page 1 of 1 PageID# 146

                         UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA




         UNITED STATES OF AMERICA

                         v.                                        MOTION HEARING

       GARRISON KENNETH COURTNEY                                    Case No. 1:20CR84


HONORABLE LIAM O’GRADY, presiding                                            Time Called: 10:34 a.m.
Proceeding Held: August 19, 2020                                          Time Concluded: 10:38 a.m.
Deputy Clerk: Amanda                                                       Court Reporter: S. Wallace

Appearances:

UNITED STATES OF AMERICA by:                        Matthew Burke
GARRISON COURTNEY in person and by:                 Stuart Sears
INTERPRETER: None                                   ☐ Interpreter Sworn


[18] Government’s Motion to Revoke Bond

   -   Defendant does not oppose the motion and being remanded to the USMS.
   -   Court grants motion and remands defendant at this time.
   -   Order to follow.
